Citation Nr: 0740613	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right ankle 
strain with residual weakness, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from November 1992 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the St. Louis, Missouri, Department of Veteran's Affairs 
(VA) Regional Office (RO).

In March 2005, the veteran testified before the undersigned 
at a hearing at the RO. 

This appeal was previously before the Board in July 2006, 
when it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran has 
incapacitating episodes due to degenerative disc disease of 
the lumbar spine.  

2.  Degenerative disc disease of the veteran's lumbar spine 
is productive of no more than moderate limitation of the 
range of motion; the veteran retains forward flexion of the 
thoracolumbar spine of more than 30 degrees without evidence 
of ankylosis or current neurological impairment.  

3.  The veteran's right ankle fracture is manifested by 
nonunion of the fibula, use of a brace, and ligament laxity 
with near full range of motion.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.71a, Code 5292, 5293 (2003); 38 C.F.R. §§ 4.40, 
4.59, 4.71a, Codes 5243 (2007). 

2.  The criteria for a 40 percent evaluation for the right 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.71a, Codes 5262, 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided preadjudication VCAA notice by 
letter dated in July 2003.  The notice included the type of 
evidence needed to substantiate the claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with her authorization VA would 
obtain private medical records on her behalf or she could 
submit the records.  The veteran was informed of what 
evidence or information she was responsible for providing.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was provided with information pertaining to the 
assignment of disability evaluations and effective dates in 
an August 2006 letter.  As this notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the AMC's August 2007 readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

It does not appear that the veteran has been explicitly 
notified that she should send any evidence in her possession 
that pertains to the claim.  However, the notifications that 
were provided to her explained in detail what types of 
evidence would be useful in her claim, including VA and 
private medical records, as well as statements from family 
members and friends who have observed her condition.  
Basically, every type of relevant evidence has been described 
to her, and she has had ample opportunity to submit it to VA.  
Therefore, the Board finds that the failure to provide this 
portion of the notice has not resulted in any harm to the 
veteran's claim, and will proceed with adjudication of her 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of her disabilities.  In 
addition, all identified records that are available have been 
obtained.  She has offered testimony describing her 
disabilities to the undersigned Veterans Law Judge.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Spine

Entitlement to service connection for degenerative disc 
disease of the lumbar spine was established in a November 
2000 rating decision.  A 10 percent evaluation was assigned 
for this disability.  The evaluation was increased to the 
current 20 percent rating by the September 2003 decision 
currently on appeal. 

The veteran's claim for an increased evaluation was received 
in July 2003.  At the time of the veteran's claim, her 
disability was evaluated under the rating code for 
intervertebral disc syndrome.  This rating codes was found at 
38 C.F.R. § 4.71a, Code 5293 (2003).  However, this rating 
code was revised in September 2003.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).

In increased rating cases, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

During the course of this appeal the veteran's back 
disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5243.

Under the rating code in effect at the time of the veteran's 
claim, intervertebral disc syndrome was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months under DC 5293, or by combining under 38 C.F.R. § 
4.25 separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provided that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Orthopedic manifestations as of 2003 included evaluations 
based on the range of motion.  Severe limitation of motion of 
the lumbar spine was evaluated as 40 percent disabling.  
Moderate limitation of motion warranted a 20 percent 
evaluation.  Slight limitation of motion was evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2003).  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which remained unchanged. 

Under the new general rating criteria for disabilities of the 
spine that also became effective in September 2003, a 10 
percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2007). 

The normal range of motion of the thoracolumbar spine is to 
90 degrees of flexion and 30 degrees of extension.  Lateral 
flexion is from zero degrees to 30 degrees, as is rotation.  
38 C.F.R. § 4.71a, Plate V. 

The evidence includes VA treatment records dated from October 
2002 to July 2003, which show that the veteran had a history 
of mild degenerative joint disease at L5 to S1 and sacral 
spina bifida.  An October 2002 X-ray study showed mild 
degenerative disc disease at the lumbosacral junction, with 
spina bifida occulta suspected at S1.  July 2003 records 
indicate that she had recently injured her low back again 
while at work.  She was referred to physical therapy for back 
strengthening and training exercises.

The veteran was afforded a VA examination of the spine in 
August 2003.  The claims folder was not available for review.  
The veteran reported increasing pain in her lower back, and 
pain radiating down her right leg.  The pain would increase 
with sitting, walking, or riding in the car for prolonged 
periods of time.  

On examination, the veteran had forward flexion to 35 degrees 
with the onset of pain.  Backward extension was to 15 degrees 
with the onset of pain.  Right lateral flexion was to 35 
degrees with the onset of pain, and left lateral flexion was 
to 20 degrees with the onset of pain.  Rotation to the left 
was 40 degrees and rotation to the right was 30 degrees, both 
limited by the onset of pain.  

The neurological examination revealed a very positive tripod 
sign to the right leg as well as a slightly positive sign to 
the left leg.  She had pain with rising on her heels and 
squatting.  Deep tendon reflexes and sensation were intact.  
There was no atrophy of the musculature.  The diagnoses were 
degenerative disc disease of the lumbosacral spine with 
suspected spina bifida occulta, and sciatica type pain 
related to degenerative disc disease.  

Private medical records dated October 2003 to November 2003 
show that the veteran was followed for persistent pain in the 
low back.  She had been receiving physical therapy for three 
months and now had worsening symptoms.  There had been 
intermittent tingling down the posterior right leg and now 
also down the left leg.  

There were no bowel or bladder changes.  A magnetic resonance 
imaging study revealed a very mild broad-based disc bulge at 
L4 to L5, with only minimal flattening of the ventral sac, 
and a very tiny central protrusion of the disc with an 
associated annular tear superimposed upon a symmetrical 
broad-based disc bulge at L5 to S1.  

A November 2003 X-ray study found that the alignment was 
anatomical with preservation of a normal lordotic curve and 
without significant scoliosis.  The disc spaces were 
preserved.  There were no indications of old or recent 
fractures or deformity. 

Private treatment records from October 2004 and November 2004 
show that the veteran was seen at the pain clinic.  She 
continued to complain of low back, left hip, and left leg 
pain.  

At the March 2005 hearing, the veteran reported constant back 
pain that required her to take frequent breaks at work.  She 
reported frequent muscle spasms.  The veteran said that her 
range of motion was limited, and said she had pain at about 
40 degrees of forward bending.  She stated that she worked 
part time, and that she had learned to tolerate a lot of 
pain.  Her spouse reported that a day of work would cause two 
days of down time.  See Transcript. 

The veteran underwent additional VA examinations in June 
2007.  At the first examination, the veteran gave a history 
of being diagnosed with degenerative disc disease of the low 
back.  She was currently employed as a nurse without any 
restrictions on lifting, but she had problems with prolonged 
standing and driving.  

May 2007 X-ray studies showed evidence of degenerative joint 
disease and arthritis of the lumbar spine.  The veteran 
reported flare-ups on a regular basis approximately two times 
a month that approached maximum pain.  There was pain on the 
left side down the sacroiliac area of distribution and 
reported worsening with sitting, prolonged standing, and 
prolonged walking.  

On examination, the veteran ambulated into the waiting room 
without difficulty.  On neurological examination, there was 
no evidence of any neurosensory or neuromotor deficits.  The 
deep tendon reflexes were intact bilaterally.  The lumbar 
spine had flexion to 80 degrees, reduced to 60 degrees with 
repetitive motion.  There was increased tension and 
tenderness over the lumbosacral musculature particularly on 
the left side with a left sciatica distribution.  The 
diagnoses included degenerative joint disease of the lumbar 
spine with pain and flare-ups and decreased range of motion.  

The veteran underwent further VA examination in June 2007.  
The claims folder, service medical records, and outside 
medical records were reviewed.  Her history was noted to 
reveal some degree of fatigability, pain, and weakness.  The 
veteran reported that her pain was primarily in the back and 
at times extended toward the left side, but never below the 
knee.  

On examination, the veteran stood erect with no loss of 
lumbar lordosis, no scoliosis, no muscle spasm, and her 
pelvis was level.  She had 75 degrees of forward flexion, 15 
degrees of extension, 20 degrees of right lateral bend, and 
20 degrees of left lateral bend, with pain on back extension.  
Rotation to the right was 30 degrees and rotation to the left 
was limited to 15 degrees with pain at the extremities.  

There was no specific area of tenderness.  Deep tendon 
reflexes were 2/4 bilaterally with no pathologic reflexes.  
The sensation of the lower extremities was intact.  All 
muscle strengths were 5/5.  Straight leg raising was to 90 
degrees bilaterally when sitting, and to 60 degrees in the 
supine position.  There was left sided low back pain on 
bilateral straight leg raising.  

May 2007 X-ray studies stated that there was reduced disc 
space at L5 and S1, but the current examiner did not agree 
with this interpretation.  The diagnosis was chronic lumbar 
strain.  The examiner stated that the veteran did not have 
any abnormal neurologic findings or nerve root compression.  

Analysis

In order to receive an evaluation in excess of 20 percent 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, the veteran must 
demonstrate incapacitating episodes of at least four weeks 
but not less than six weeks during the past 12 months.  
However, there is no evidence of even a single incapacitating 
episode.  Neither the veteran's private nor VA medical 
records show that she has ever been prescribed bed rest by 
her physicians.  The veteran testified that she needed time 
to rest her back and recover after working, but did not 
report any physician prescribed bed rest.  Therefore, this 
does not provide a basis for an increased evaluation under 
either the old or new rating criteria.  

Furthermore, the evidence does not support an increased 
evaluation based on orthopedic or neurologic manifestations 
under the old rating criteria.  The August 2003 VA 
examination contains the range of motion measurements that 
are the most restrictive.  However, when compared to the 
normal range of motion, the veteran retained more than one 
third of normal flexion, one half of extension, and at least 
one half of lateral flexion and rotation.  This does not 
equate to severe limitation of the range of motion of the 
lumbar spine.  Rather, it more nearly resembles that of 
moderate limitation of motion, which merits continuation of 
the current 20 percent evaluation.  

More recent range of motion measurements show that the 
veteran's movement has greatly improved.  The medical 
evidence notes complaints of sciatic pain with positive 
tripod and straight leg raising.  However, the June 2007 VA 
examination found that the veteran did not have any abnormal 
neurologic findings, and the Board finds that it would be 
inappropriate to apply a neurologic rating code to the 
veteran's disability.  Therefore, an increased evaluation 
based on orthopedic and neurologic manifestations under the 
old rating criteria is not warranted.  38 C.F.R. § 4.71a, 
Code 5292, 5293 (2003).

Finally, the Board finds that the general rating formula for 
diseases and injuries of the spine does not provide a basis 
for an increased evaluation under the current rating 
criteria.  The August 2003 VA examination revealed the most 
severe restrictions in the range of motion, but it did not 
show that the forward flexion was to 30 degrees or less, or 
that there was favorable ankylosis of the entire 
thoracolumbar spine.  

The Board notes that the range of motion findings were all 
obtained after consideration of the effects of pain, 
weakness, incoordination and fatigability, but none of them 
provide a basis for an increased evaluation.  Therefore, an 
increased rating is not warranted under the new criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5243.  

The Board concludes that entitlement to an increased 
evaluation is not warranted under either the old or new 
criteria.  Entitlement to a staged rating has been 
considered, but the evidence does not demonstrate entitlement 
to an increased evaluation for any portion of the appeal 
period.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The preponderance of the evidence is against 
entitlement to an increased rating for the veteran's back 
disability.  

Right Ankle

The veteran contends that her right ankle disability is 
productive of pain on use with instability.  She argues that 
there is a bone chip in her ankle which is productive of 
nonunion of this joint, and contends that her disability 
would be better evaluated under the rating code for 
impairment of the tibia and fibula. 

Entitlement to service connection for a recurrent right ankle 
sprain with residual weakness was established in a November 
2000 rating decision.  A zero percent evaluation was assigned 
to his disability.  The evaluation was increased to the 
current 10 percent level in a November 2002 rating decision.  

The veteran's right ankle disability is evaluated under the 
rating code for limitation of motion of the ankle.  Moderate 
limitation of motion of the ankle is evaluated as 10 percent 
disabling.  Marked limitation of motion of the ankle is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
pertaining to the effects of pain, weakness, incoordination 
and excess fatigability must also be considered.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II. 

VA treatment records dated August 2003 show that the veteran 
had an orthopedic consultation for her right ankle 
disability.  She had a history of a nonunion of an avulsed 
fragment of the fibula.  The examiner referred to X-ray 
studies that clearly demonstrated a very large ununited 
fragment at the distal end of the fibula, which made an 
articulation with the talus.  The impression was a nonunion 
distal fibula.  

The veteran was afforded a VA examination of her joints in 
August 2003.  Old X-rays were noted to show a bony fragment 
adjacent to the distal fibula, thought to represent an old 
avulsion fracture.  She continued to have complaints of pain, 
particularly on eversion of the right ankle.  

The veteran had used a brace, but had recently been told to 
stop in order to strengthen the ankle.  Range of motion was 
20 degrees of dorsiflexion and 55 degrees of plantar flexion 
bilaterally.  Range of motion was performed with no 
fatigability and against resistance with no difficulty.  
There was noted tenderness with eversion of the right ankle.  
The veteran walked without assistive device with a steady 
gait.  The diagnosis was chronic pain of the right ankle with 
old avulsion fracture.  

An X-ray study obtained in August 2003 resulted in an 
impression of old posttraumatic changes related to the distal 
right fibula versus loose body that projects within the talar 
fibula joint, and no acute bony abnormalities nor 
malalignment otherwise identified. 

At the March 2005 hearing, the veteran reported that she had 
frequent swelling of her ankle.  Moving it in certain 
directions was painful.  She stated that she had problems 
walking at times.  The veteran said that she usually wore an 
ankle brace, but that this was not prescribed by the doctor.  
Surgery to remove the bone fragment was a possibility in the 
future, but this was noted to involve a long recovery and a 
less than 100 percent chance of success.  

The veteran noted that she could plantar flex and dorsiflex 
the ankle fairly comfortably, but that she had problems with 
inversion and reversion.  She did not miss work due to her 
ankle, but she tried to control the pain by staying off of it 
as much as possible, even while at work.  See Transcript. 

The veteran was afforded VA examinations for the ankle in 
June 2007.  The first examination showed that she was able to 
ambulate from the waiting room to the examination room 
without difficulty or limping.  She reported occasional 
discomfort of the right ankle.  There was a full range of 
motion, and the veteran could stand on her toes.  The 
examiner found that the veteran could walk without a limp on 
the right side and that she did not require a special brace.  
The diagnoses included residual right ankle sprain with 
slight decrease in range of motion and decreased strength.  

The second June 2007 VA examination included a review of the 
veteran's claims folder.  On examination, the alignment was 
normal, and she walked with a normal gait.  She could stand 
and walk on her heels but experienced pain in the lateral 
aspect of the right ankle when heel walking on the right.  
There was soft tissue swelling anterior and distal to the 
lateral malleolus of the right ankle, and the area was tender 
to palpation.  

There were 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion bilaterally with no pain.  There was normal 
strength for dorsiflexion and plantar flexion, but only 4/5 
strength for eversion.  There was pain on the lateral aspect 
of the right ankle with resistance to inversion and eversion.  
Passive movement produced pain.  There was no ligament laxity 
observable on an anterior drawer test, but there was evidence 
of lateral ligament fibulocalcaneal ligament laxity.  An X-
ray study was negative for degenerative arthritis.  The 
diagnosis was sprain of the lateral ligaments, with reported 
nonunion evulsion fracture distal fibula.  

Analysis

The Board agrees with the contentions of the veteran 
regarding the proper rating code for her right ankle 
disability.

Analysis

The August 2003 VA orthopedic records show that the veteran 
has a diagnosis of a bone fragment in her ankle which results 
in nonunion of the distal fibula.  The most recent 
examination included a similar finding.

The rating code for impairment of the tibia and fibula 
provides for a 40 percent evaluation for nonunion with loose 
motion and requiring a brace.  Malnion with marked disability 
is evaluated as 30 percent disabling.  Malunion with moderate 
disability is rated as 20 percent disabling, and malunion 
with slight disability is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5262.  

The records confirm nonunion of the fibula.  The recent 
finding of ligament laxity is consistent with loose motion, 
although there have been no explicit findings of loose 
motion.  There are conflicting opinions as to whether a brace 
is necessary.  The veteran, who is a medical professional, 
testified that bracing was necessary when she performed her 
job, while one recent examiner opined that a brace was not 
necessary.  The evidence appears to be in equipoise on this 
question.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that her disability most closely approximates 
the criteria for a 40 percent evaluation.  The evidence can 
be read as showing nonunion with loose motion and need for a 
brace.  Accordingly a 40 percent evaluation is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).

The combined evaluation for disabilities below the knee 
cannot exceed the 40 percent rating for amputation at that 
level under 38 C.F.R. § 4.71a, Diagnostic Code 5165.  
38 C.F.R. § 4.68 (2007).  This regulation precludes an 
evaluation in excess of 40 percent for the veteran's right 
ankle disability.

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  Id.  

In this case neither the back or ankle disability has 
required any period of hospitalization.  While the veteran 
has reported pain and the need for a recovery period after 
work, she has not lost time from work due to either 
disability in recent years.  Marked interference with 
employment has not been indicated.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

Staged Ratings

As discussed above, there have not been any periods during 
the appeal period when the disabilities were appreciably 
worse, so as to warrant staged ratings.  Hart.


ORDER

Entitlement to an increased evaluation for lumbar 
degenerative disc disease, currently evaluated as 20 percent 
disabling, is denied. 

Entitlement to a 40 percent evaluation for the veteran's 
right ankle disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


